Bigelow, C. J.
It is not contended that the instructions given to the jury in this case are not correctly and fully stated in the exceptions, or that they are in any respect defective or erroneous. The mere omission of the court to reduce them to writing and file them with the clerk before the jury retired to deliberate on their verdict, as required by St. 1863, c. 180, § 1, has worked no harm or prejudice to the defendant. He is not, therefore, aggrieved by the failure of the judge to comply with the strict letter of the statute, and has no ground whatever for exceptions. It is not the province of the defendant to assert or maintain a rule of law where the omission to observe it has been the cause of no injustice towards him.

Exceptions overruled.